DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:
(line 1) “The self-adjusting gas lift system of claim 1” should be changed to “The self-adjusting gas lift system of claim 8” to provide clarity to the limitation “subsequently reconfigured”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (9,453,398).
As concerns claim 1, Zhang shows a self-adjusting gas lift system (Fig. 1), comprising a plurality of self-adjusting gas lift valves (30) that fluidically couple an annulus of a well to an interior of a production tubing (14) of the well, wherein each of the plurality of self-adjusting GLVs is configured to: open to allow a compressed gas to flow between the annulus and the interior of the production tubing when a pressure differential between an injection pressure of the compressed gas and a production pressure of fluids is within an engineered range (Fig. 3); and close when the pressure differential is outside the engineered range (Fig. 2 & 6).
As concerns claim 2, Zhang shows wherein each of the plurality of self-adjusting GLVs is configured to close when the pressure differential is outside the engineered range by: moving to a first closed position when the pressure differential is below the engineered range (Fig. 2); and moving to a second closed position when the pressure differential is above the engineered range (Fig. 6).
As concerns claim 3, Zhang shows wherein the self-adjusting gas lift system is configured to automatically adjust which of the plurality of self-adjusting GLVs are open as the pressure differential fluctuates (Fig. 1).
As concerns claim 4, Zhang shows wherein each of the plurality of self-adjusting GLVs comprises: a differential valve (52); an injection port (48, 66); and a reverse-flow check valve (56).
As concerns claim 7, Zhang shows wherein each of the plurality of self-adjusting GLVs is installed integral to a respective tubing collar of the production tubing (col 3, ln 7-8).
As concerns claim 10, Zhang shows a method for lifting hydrocarbon fluids from a well using a self-adjusting gas lift system (Fig. 1), comprising: removing completion fluid from a well by injecting a compressed gas into a production tubing (14) of the well via a plurality of self-adjusting gas lift valves (30) installed along a length of the production tubing, wherein the compressed gas flows through each of the plurality of self-adjusting GLVs when a pressure differential between an injection pressure of the compressed gas within an annulus and a production pressure of hydrocarbon fluids within the production tubing is within an engineered range (Fig. 3); and lifting the hydrocarbon fluids within the production tubing to a surface by injecting the compressed gas into the production tubing via one or more of the plurality of self-adjusting GLVs or an operating valve (Fig. 1 & 3).
As concerns claim 11, Zhang shows simultaneously using more than one of the plurality of self-adjusting GLVs to inject the compressed gas into the production tubing (Fig. 1).
As concerns claim 12, Zhang shows automatically adjusting which of the plurality of self-adjusting GLVs are being used to inject the compressed gas into the production tubing as the pressure differential fluctuates (Fig. 1).
As concerns claim 14, Zhang shows a self-adjusting gas lift valve (30), comprising: an injection port (48, 66); a differential valve (52) configured to: allow a compressed gas to flow through the injection port when a pressure differential acting upon the differential valve is within an engineered range (Fig. 3); and prevent the compressed gas from flowing through the injection port when the pressure differential acting upon the differential valve is outside the engineered range (Fig. 2 & 6); and a reverse-flow check valve (56) configured to prevent fluids from flowing backwards through the injection port (Fig. 2).
As concerns claim 15, Zhang shows wherein the differential valve comprise a plug (52) and a spring (58).
As concerns claim 18, Zhang shows wherein the self-adjusting GLV fluidically couples an annulus of a well to an interior of a production tubing (14) of the well (Fig. 1).
As concerns claim 19, Zhang shows wherein the self-adjusting GLV is installed integral to a tubing collar of the production tubing (col 3, ln 7-8).

Claims 1, 3-5, 10-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman (2,478,483).
As concerns claim 1, Hartman shows a self-adjusting gas lift system (Fig. 1), comprising a plurality of self-adjusting gas lift valves (B; col 4, ln 24-27) that fluidically couple an annulus of a well to an interior of a production tubing (11) of the well, wherein each of the plurality of self-adjusting GLVs is configured to: open to allow a compressed gas to flow between the annulus and the interior of the production tubing when a pressure differential between an injection pressure of the compressed gas and a production pressure of fluids is within an engineered range (Fig. 2); and close when the pressure differential is outside the engineered range (Fig. 4).
As concerns claim 3, Hartman shows wherein the self-adjusting gas lift system is configured to automatically adjust which of the plurality of self-adjusting GLVs are open as the pressure differential fluctuates (col 4, ln 24-27).
As concerns claim 4, Hartman shows wherein each of the plurality of self-adjusting GLVs comprises: a differential valve (33); an injection port (23, 34, 21); and a reverse-flow check valve (37; col 5, ln 73 – col 6, ln 3).
As concerns claim 5, Hartman shows wherein the injection port comprises a gas inlet (23), a U-shaped flow path (34), and a gas outlet (21).
As concerns claim 10, Hartman shows a method for lifting hydrocarbon fluids from a well using a self-adjusting gas lift system (Fig. 1), comprising: removing completion fluid from a well by injecting a compressed gas into a production tubing (11) of the well via a plurality of self-adjusting gas lift valves (B; col 4, ln 24-27) installed along a length of the production tubing, wherein the compressed gas flows through each of the plurality of self-adjusting GLVs when a pressure differential between an injection pressure of the compressed gas within an annulus and a production pressure of hydrocarbon fluids within the production tubing is within an engineered range (Fig. 2); and lifting the hydrocarbon fluids within the production tubing to a surface by injecting the compressed gas into the production tubing via one or more of the plurality of self-adjusting GLVs or an operating valve (Fig. 1 & 2).
As concerns claim 11, Hartman shows simultaneously using more than one of the plurality of self-adjusting GLVs to inject the compressed gas into the production tubing (col 4, ln 24-27).
As concerns claim 12, Hartman shows automatically adjusting which of the plurality of self-adjusting GLVs are being used to inject the compressed gas into the production tubing as the pressure differential fluctuates (col 4, ln 24-27).
As concerns claim 14, Hartman shows a self-adjusting gas lift valve (B), comprising: an injection port (23, 34, 21); a differential valve (33) configured to: allow a compressed gas to flow through the injection port when a pressure differential acting upon the differential valve is within an engineered range (Fig. 2); and prevent the compressed gas from flowing through the injection port when the pressure differential acting upon the differential valve is outside the engineered range (Fig. 4); and a reverse-flow check valve (37; col 5, ln 73 – col 6, ln 3) configured to prevent fluids from flowing backwards through the injection port.
As concerns claim 15, Hartman shows wherein the differential valve comprise a plug (33) and a spring (38).
As concerns claim 16, Hartman shows wherein the injection port comprises a gas inlet (23), a U-shaped flow path (34), and a gas outlet (21).
As concerns claim 18, Hartman shows wherein the self-adjusting GLV fluidically couples an annulus of a well to an interior of a production tubing (11) of the well (Fig. 1).
As concerns claim 20, Hartman shows wherein the self-adjusting GLV comprises a high-pressure-differential shear relief valve (Fig. 6; col 8, ln 16-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. alone.
As concerns claims 5 and 16, Zhang shows wherein the injection port comprises a gas inlet (48), a flow path (Fig. 3), and a gas outlet (66).  Zhang discloses the claimed invention except for a U-shaped flow path.  It would have been an obvious matter of design choice to have utilized a U-shaped flow path, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using a flow path having a different shape.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a flow path having a different shape because the gas would still have been capable of being guided between the gas inlet and the gas outlet.  Additionally, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that using a U-shaped flow path in each of the self-adjusting gas lift valves of the gas lift system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zhang to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 6, 8, 9, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lundberg (2017/0314374) in reference to Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679